Exhibit 10.4

FIRST AMENDMENT TO

PURCHASE AND SALE AGREEMENT

This First Amendment to the Purchase and Sale Agreement (the “First Amendment”)
is made and entered into effective the 10th day of April, 2006, by and between
FUND I AND FUND II TUCKER, a Georgia general partnership (“Seller”) and ADVANCE
REALTY SERVICE, INC., a Georgia corporation (“Purchaser”).

W I T N E S S E T H:

WHEREAS, the Seller and Purchaser have entered into that certain Purchase and
Sale Agreement dated March 1, 2006, as it may now or hereafter be properly
amended (the “Agreement”); and

WHEREAS, the parties hereto desire to amend the Agreement as hereinafter set
forth.

NOW, THEREFORE, for and in consideration of the foregoing premises, the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, all of which each party respectively agrees constitutes
sufficient consideration received at or before the execution hereof, the parties
hereto do hereby agree as follows:

1. Ratification of the Purchase Agreement. Except as specifically amended
hereby, the Agreement shall continue in full force and effect according to its
terms. The parties hereto, by their execution hereof, do hereby ratify, affirm
and agree to continue to be bound by the Agreement, as amended, nothing herein
being deemed a waiver of strict compliance with the terms thereof.

2. Purchase Price. Subsection 3.1.1 is hereby deleted in its entirety and
replaced with the following new Subsection 3.1.1:

“3.1.1 The Purchase Price for the Property shall be Four Million Two Hundred
Fifteen Thousand and no/100 Dollars ($4,215,000.00), subject to adjustment as
provided for in Section 7 hereof.”

3. Additional Earnest Money. Section 4.1 is hereby deleted in its entirety and
replaced with the following new Section 4.1:

“4.1 Additional Earnest Money. In the event Purchaser does not terminate this
Agreement prior to the Financing Date, Purchaser shall deposit the additional
sum of Twenty-Five Thousand Dollars ($25,000) with Escrow Agent as Additional
Earnest Money. The Additional Earnest Money shall be held along with the Earnest
Money Deposit and shall collectively be referred to as the “Earnest Money”.”

4. Leasing Commissions. Seller agrees to pay at Closing any and all leasing
commissions owed to Seller, Leo Wells, Wells and Associates or The Dryman Team
for any and all leases at the Property in effect at the Property as of the date
of this First Amendment; provided, however, Purchaser shall be responsible for
any leasing commissions payable with respect to (i) tenant leases executed after
the date of this First Amendment which are approved by Purchaser, (ii) any
existing leases which are extended or renewed by such tenants from and after the
date of this First Amendent, or (iii) any leasing commissions due and payable
with respect to any existing leases which are payable over the term of such
leases.

5. Conditions Precedent to Closing. Section 13.1 is hereby amended by adding the
following new Paragraph 13.1.1(c) and the following new Subsection 13.1.4:

“(c) Purchaser’s receipt of a loan commitment from Piedmont Bank of Georgia in
an amount necessary to finance the acquisition of the Property on or before
April 21, 2006 (the “Financing Date”).”



--------------------------------------------------------------------------------

“13.1.4 If the condition precedent in Paragraph 13.1.1(c) is not satisfied or
waived by the Purchaser prior to the Financing Date, then the Purchaser may
terminate this Agreement by written notice to Seller given on or prior to the
Financing Date, whereupon the Earnest Money, to the extent paid, shall be
refunded to Purchaser on demand and neither party shall have any further rights
or obligations with respect hereto except as specifically set forth herein.”

6. Inspection Date. Seller and Purchaser acknowledge and agree that the
condition precedent set forth in Paragraph 13.1.1(a) has been satisfied by
Purchaser prior to the Inspection Date, and that Purchaser has accepted the
Property, and the Earnest Money deposit shall be non-refundable, except for
Seller’s failure to satisfy the condition precedent set forth in Paragraphs
13.1.1(b) or 13.1.1(c) of the Agreement.

7. Counterpart Execution. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one instrument. Further, a facsimile signature of either party on any
counterpart may be relied upon as an original signature.

IN WITNESS WHEREOF, the parties hereto have duly signed, sealed and delivered
this First Amendment effective on the day and year first above written.

 

“SELLER” FUND I AND FUND II TUCKER, a Georgia general partnership By:   Wells
Real Estate Fund I, a Georgia limited partnership, its general partner By:  
Wells Capital, Inc., its general partner   By:  

/s/ Douglas P. Williams

  Name:   Douglas P. Williams   Title:   Senior Vice President By:   Wells Real
Estate Fund II, a Georgia limited partnership, its general partner By:   Wells
Capital, Inc., its general partner   By:  

/s/ Douglas P. Williams

  Name:   Douglas P. Williams   Title:   Senior Vice President

 

“PURCHASER”

ADVANCE REALTY SERVICE, INC.,

a Georgia corporation

By:  

/s/ Dan Decraene

Name:   Dan Decraene Title:   CEO

 

2